  Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 1 of 14 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 CARE.COM, INC., SHEILA LIRIO                        )   CLASS ACTION
 MARCELO, GEORGE BELL, MARLA                         )
 BLOW, CLARK K. ERVIN, WILLIAM H.                    )
 HARRIS, CHET KAPOOR, DUNCAN                         )
 ROBERTSON, DAN YOO,                                 )
 IAC/INTERACTIVCORP, and BUZZ                        )
 MERGER SUB INC.,                                    )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on December 20, 2019

(the “Proposed Transaction”), pursuant to which Care.com, Inc. (“Care.com” or the “Company”)

will be acquired by IAC/InterActivCorp (“Parent”) and Buzz Merger Sub Inc. (“Merger Sub,” and

together with Parent, “IAC”).

       2.      On December 20, 2019, Care.com’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with IAC. Pursuant to the terms of the Merger Agreement, Merger Sub commenced

a tender offer (the “Tender Offer”) to purchase all of Care.com’s outstanding common stock for
  Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 2 of 14 PageID #: 2



$15.00 per share in cash. The Tender Offer is set to expire on February 10, 2020.

       3.      On January 13, 2020, defendants filed a Solicitation/Recommendation Statement

(the “Solicitation Statement”) with the United States Securities and Exchange Commission

(“SEC”) in connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Care.com common stock.

       9.      Defendant Care.com is a Delaware corporation and maintains its principal

executive offices at 77 Fourth Avenue, Fifth Floor, Waltham, Massachusetts 02451. Care.com’s




                                                  2
  Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 3 of 14 PageID #: 3



common stock is traded on the New York Stock Exchange under the ticker symbol “CRCM.”

       10.     Defendant Sheila Lirio Marcelo is Chief Executive Officer, Founder, and

Chairwoman of the Board of the Company.

       11.     Defendant George Bell is a director of the Company.

       12.     Defendant Marla Blow is a director of the Company.

       13.     Defendant Clark K. Ervin is a director of the Company.

       14.     Defendant William H. Harris is a director of the Company.

       15.     Defendant Chet Kapoor is a director of the Company.

       16.     Defendant Duncan Robertson is a director of the Company.

       17.     Defendant Dan Yoo is a director of the Company.

       18.     The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

       19.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       20.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       21.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Care.com (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       22.     This action is properly maintainable as a class action.

       23.     The Class is so numerous that joinder of all members is impracticable. As of

December 18, 2019, there were approximately 33,268,479 shares of Care.com common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout




                                                  3
  Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 4 of 14 PageID #: 4



the country.

        24.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        25.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        26.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        27.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        28.     Care.com is the world’s largest online destination for finding and managing family

care, with 19.8 million families and 14.3 million caregivers across more than twenty countries,

including the United States, U.K., Canada, and parts of Western Europe, and approximately 1.7

million employees of corporate clients having access to the Company’s services.




                                                 4
  Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 5 of 14 PageID #: 5



       29.     On December 20, 2019, Care.com’s Board caused the Company to enter into the

Merger Agreement with IAC.

       30.     Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of Care.com’s outstanding common stock for $15.00 per share in cash.

       31.     According to the press release announcing the Proposed Transaction:

       IAC (NASDAQ: IAC) and Care.com (NYSE: CRCM), the world’s largest online
       marketplace for finding and managing family care, announced today that the two
       companies have entered into a definitive agreement pursuant to which IAC will
       acquire Care.com for $15.00 per share in an all-cash transaction representing
       approximately $500 million of enterprise value. This valuation represents a 34%
       premium to Care.com’s unaffected closing stock price on October 25, 2019, the last
       trading day before a media report was published speculating about a potential sale
       process. . . .

       Transaction Details

       Under the terms of the merger agreement, IAC, through its directly owned
       acquisition subsidiary, will commence a tender offer to acquire all outstanding
       shares of Care.com. Pursuant to the tender offer, stockholders of Care.com will be
       able to tender their shares of Care.com common stock in exchange for $15.00 per
       share in cash. In addition, the holder of Care.com series A convertible preferred
       stock will be able to tender its shares in exchange for a cash payment equal to 150%
       of its liquidation preference, plus accrued and unpaid dividends. Certain of the
       Company's largest stockholders, including Ms. Marcelo, representing a significant
       portion of the outstanding shares of the Company have entered into Support
       Agreements committing them to tender their shares into the tender offer. The
       closing of the tender offer will be subject to certain conditions, including the tender
       of shares representing at least a majority of the voting power of Care.com’s
       outstanding shares, the expiration of the waiting period under the Hart-Scott-
       Rodino Antitrust Improvements Act, and other customary conditions. Upon the
       successful completion of the tender offer, IAC’s acquisition subsidiary will be
       merged into Care.com, and any remaining shares of Care.com will be canceled and
       converted into the right to receive the same consideration payable pursuant to the
       tender offer. Following completion of the merger, the common stock of Care.com
       will no longer be listed for trading on the New York Stock Exchange. The
       transaction is expected to close in the first quarter of 2020.

       32.     The Merger Agreement contains a “no solicitation” provision that prohibits the

Individual Defendants from soliciting alternative proposals and severely constrains their ability to




                                                 5
  Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 6 of 14 PageID #: 6



communicate and negotiate with potential buyers who wish to submit or have submitted

unsolicited alternative proposals. Section 5.3(a) of the Merger Agreement provides:

       Except as expressly permitted by this Section 5.3, from and after the date hereof,
       the Company shall, and shall cause its Subsidiaries and Representatives to, (x)
       promptly cease and cause to be terminated any discussions or negotiations with any
       Third Party that may be ongoing with respect to any Acquisition Proposal or any
       proposal, inquiry or offer that would reasonably be expected to lead to an
       Acquisition Proposal, and (y) request any such Third Party to promptly return or
       destroy all confidential information concerning the Company and its Subsidiaries.
       Except as expressly permitted by this Section 5.3, from and after the date hereof
       until the Acceptance Time, or, if earlier, the termination of this Agreement in
       accordance with Article 7, the Company shall not, and shall cause its Subsidiaries
       not to, and shall instruct its Representatives not to on behalf of the Company, (A)
       initiate, solicit, knowingly facilitate or intentionally encourage the making of any
       offer or submission that constitutes or would reasonably be expected to lead to an
       Acquisition Proposal; (B) engage in or knowingly facilitate any discussions or
       negotiations with respect thereto (other than informing any Third Party of the
       existence of the provisions contained in this Section 5.3), except that, the Company
       may ascertain facts from any Person making an Acquisition Proposal for the
       purpose of the Company Board informing itself about such Acquisition Proposal
       and the Third Party making it; (C) make available any non-public information
       regarding the Company or its Subsidiaries to any Person (other than Parent, and
       Merger Sub and their respective Representatives acting in their capacities as such)
       in connection with or in response to an Acquisition Proposal or any proposal,
       inquiry or offer that would reasonably be expected to lead to an Acquisition
       Proposal; (D) enter into any letter of intent or agreement in principle or any
       Contract concerning any Acquisition Proposal or any proposal, inquiry or offer that
       would reasonably be expected to lead to an Acquisition Proposal (other than an
       Acceptable Confidentiality Agreement in accordance with Section 5.3(b)); or (E)
       reimburse or agree to reimburse the expenses of any other Person (other than the
       Company’s Representatives) in connection with an Acquisition Proposal or any
       inquiry, discussion, offer or request that would reasonably be expected to lead to
       an Acquisition Proposal. Except as expressly permitted by this Section 5.3, from
       and after the date hereof until the Acceptance Time, or, if earlier, the termination
       of this Agreement in accordance with Article 7, neither the Company Board nor
       any committee thereof shall (i) approve or recommend, or publicly propose to
       approve or recommend, any Acquisition Proposal, (ii) withdraw, change or qualify,
       in a manner adverse to Parent or Merger Sub, the Company Board
       Recommendation, (iii) approve or cause the Company to enter into any merger
       agreement, acquisition agreement, memorandum of understanding, agreement in
       principle, investment agreement, letter of intent or other similar agreement relating
       to any Acquisition Proposal (in each case, an “Alternative Acquisition
       Agreement”), (iv) fail to include the Company Board Recommendation in the
       Proxy Statement or (v) resolve or agree to do any of the foregoing (any action set



                                                6
  Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 7 of 14 PageID #: 7



       forth in the foregoing clauses (i), (ii), (iv) or (v) of this sentence (to the extent
       related to the foregoing clauses (i) or (ii) of this sentence), a “Change of Board
       Recommendation”).

       33.    Additionally, the Company must promptly advise IAC of any proposals or inquiries

received from other parties. Section 5.3(c) of the Merger Agreement states:

       From and after the date hereof, the Company shall promptly (and in any event
       within twenty four (24) hours) notify Parent in the event that the Company receives
       any Acquisition Proposal. The Company shall notify Parent promptly (and in any
       event within twenty four (24) hours) of the identity of such Person and provide to
       Parent a copy of such Acquisition Proposal (or, where no such copy is available, a
       reasonable description of such Acquisition Proposal). Without limiting the
       foregoing, the Company shall promptly (and in any event within twenty four (24)
       hours after such determination) advise Parent if the Company determines to begin
       providing information or to engage in discussions or negotiations concerning an
       Acquisition Proposal pursuant to Section 5.3(b).

       34.    Moreover, the Merger Agreement contains a restrictive “fiduciary out” provision

permitting the Board to change its recommendation of the Proposed Transaction under extremely

limited circumstances, and grants IAC a “matching right” with respect to any “Superior Proposal”

made to the Company. Section 5.3(d) of the Merger Agreement provides:

       Notwithstanding anything to the contrary contained in Section 5.3(a), if the
       Company has received a bona fide written Acquisition Proposal that the Company
       Board (or any duly authorized committee thereof) determines in good faith, after
       consultation with its financial advisors and outside legal counsel, constitutes a
       Superior Proposal, the Company Board may at any time prior to the Acceptance
       Time, (i) effect a Change of Board Recommendation with respect to such Superior
       Proposal and/or (ii) terminate this Agreement pursuant to Section 7.1(f), in either
       case subject to the requirements of this Section 5.3(d). The Company shall not be
       entitled to effect a Change of Board Recommendation pursuant to this Section
       5.3(d) or terminate this Agreement pursuant to Section 7.1(f) unless the Company
       shall have provided to Parent at least three (3) Business Days’ prior written notice
       (the “Notice Period”) of the Company’s intention to take such action, which notice
       shall specify the material terms and conditions of such Acquisition Proposal, and
       shall have provided to Parent a copy of the available proposed transaction
       agreement to be entered into in respect of such Acquisition Proposal, and:

       (i) during the Notice Period, if requested by Parent, the Company shall have, and
       shall have caused its legal and financial advisors to have, engaged in good faith
       negotiations with Parent regarding any amendment to this Agreement proposed in



                                                7
  Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 8 of 14 PageID #: 8



       writing by Parent and intended to cause the relevant Acquisition Proposal to no
       longer constitute a Superior Proposal; and

       (ii)    the Company Board shall have considered in good faith any adjustments
       and/or proposed amendments to this Agreement (including a change to the price
       terms hereof) and the other agreements contemplated hereby that may be
       irrevocably offered in writing by Parent (the “Proposed Changed Terms”) no later
       than 11:59 a.m., New York City time, on the last day of the Notice Period and shall
       have determined in good faith that the Superior Proposal would continue to
       constitute a Superior Proposal if such Proposed Changed Terms were to be given
       effect.

       In the event of any material revisions to such Superior Proposal offered in writing
       by the party making such Superior Proposal, the Company shall be required to
       deliver a new written notice to Parent and to again comply with the requirements
       of this Section 5.3(d) with respect to such new written notice, except that the Notice
       Period shall be two (2) Business Days with respect to any such revised Superior
       Proposal.

       35.     The Merger Agreement also provides for a “termination fee” of $20 million payable

by the Company to IAC if the Individual Defendants cause the Company to terminate the Merger

Agreement.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       36.     Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       37.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       38.     First, the Solicitation Statement omits material information regarding the

Company’s financial projections.

       39.     The Solicitation Statement fails to disclose, for each set of projections: (i) all line

items used to calculate (a) Adjusted EBITDA and (b) Adjusted EBIT; and (ii) a reconciliation of

all non-GAAP to GAAP metrics.




                                                 8
  Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 9 of 14 PageID #: 9



       40.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       41.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Morgan Stanley & Co. LLC (“Morgan Stanley”).

       42.     With respect to Morgan Stanley’s Discounted Equity Value Analysis, the

Solicitation Statement fails to disclose: (i) Morgan Stanley’s basis for applying an Adjusted

EBITDA multiple range of 11.0x to 13.0x; (ii) projected cash and cash equivalents; and (iii) the

individual inputs and assumptions underlying the discount rate of 11.5%.

       43.     With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the terminal values for the Company; (ii) outstanding debt and debt-

like items; and (iii) the individual inputs and assumptions underlying the range of discount rates

of 10.5% to 12.5% and the perpetual growth rate ranging from 2.0% to 4.0%.

       44.     With respect to Morgan Stanley’s Illustrative Leveraged Buyout Analysis, the

Solicitation Statement fails to disclose Morgan Stanley’s basis for selecting the leverage multiple,

financing terms, exit multiple, and target internal rate of return used in the analysis.

       45.     With respect to Morgan Stanley’s Equity Research Analysts’ Price Target Analysis,

the Solicitation Statement fails to disclose: (i) the price targets observed by Morgan Stanley in the

analysis; and (ii) the sources thereof.

       46.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and




                                                  9
 Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 10 of 14 PageID #: 10



range of ultimate values generated by those analyses must also be fairly disclosed.

       47.     The omission of the above-referenced material information renders the Solicitation

Statement false and misleading, including, inter alia, the following section of the Solicitation

Statement: The Solicitation or Recommendation.

       48.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       49.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       50.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       51.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       52.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       53.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       54.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.



                                                 10
 Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 11 of 14 PageID #: 11



       55.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       56.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       57.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       58.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       59.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       60.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       61.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       62.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are



                                                 11
 Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 12 of 14 PageID #: 12



made, not materially misleading.”

       63.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       64.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       65.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.

       66.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT III

                      (Claim for Violation of Section 20(a) of the 1934 Act
                          Against the Individual Defendants and IAC)

       67.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       68.     The Individual Defendants and IAC acted as controlling persons of Care.com

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as directors of Care.com and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Solicitation Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.




                                                 12
 Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 13 of 14 PageID #: 13



       69.     Each of the Individual Defendants and IAC was provided with or had unlimited

access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       70.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       71.     IAC also had direct supervisory control over the composition of the Solicitation

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Solicitation Statement.

       72.     By virtue of the foregoing, the Individual Defendants and IAC violated Section

20(a) of the 1934 Act.

       73.     As set forth above, the Individual Defendants and IAC had the ability to exercise

control over and did control a person or persons who have each violated Section 14(e) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act.

       74.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       75.     Plaintiff and the Class have no adequate remedy at law.




                                                  13
 Case 1:20-cv-00088-CFC Document 1 Filed 01/21/20 Page 14 of 14 PageID #: 14



                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

 Dated: January 21, 2020                             RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   14
